Filed 6/24/21 P. v. Pearson CA1/2

               NOT TO BE PUBLISHED IN OFFICIAL REPORTS
        California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
        opinions not certified for publication or ordered published, except as specified by rule
        8.1115(b). This opinion has not been certified for publication or ordered published for
        purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION TWO


   THE PEOPLE,
             Plaintiff and Appellant,
                                                               A159999
   v.
   ADAM PEARSON,                                              (Mendocino County Super. Ct.
                                                              No. SCUK-CRCR-19-32568-001)
             Defendant and Respondent.


        In this People’s appeal, the Mendocino County District Attorney
contends defendant Adam Pearson received an unauthorized sentence
because the trial court found him eligible to serve his prison commitment in
county jail despite a prior felony conviction that mandated he serve his
sentence in state prison. Because defendant has been released from custody,
the appeal is moot. We therefore dismiss it.
                                            BACKGROUND
        By information dated October 3, 2019, defendant was charged with
felony vandalism and misdemeanor battery.1 The vandalism charge was
accompanied by two special allegations: (1) defendant suffered a prior strike


        1   The facts underlying the charges are irrelevant to the issue on
appeal.


                                                        1
within the meaning of Penal Code sections 1170.12 and 667, and (2) he
served a prior prison term within the meaning of Penal Code section 667.5,
subdivision (b).
      After defendant pleaded not guilty on both counts and denied all
special allegations, defense counsel advised the trial court that “the strike
allegation is really driving the bus here” and she had reason to believe
defendant’s prior felony was in fact not a strike. Accordingly, she requested
that the court bifurcate trial on the strike allegation and hold a bench trial on
that allegation before trial on the substantive offenses.
      The prosecutor and court were amenable to this arrangement, so on
December 9, 2019 a bench trial on the strike allegation was held before the
Honorable John Behnke. Judge Behnke found the People had not met their
burden of proving the strike beyond a reasonable doubt and thus found the
strike allegation not true.
      On January 2, 2020, defendant entered an open plea of no contest to
the vandalism and battery charges, with the Honorable Carly Dolan
presiding over the plea hearing. At the hearing, a question arose regarding
defendant’s eligibility to serve his sentence in county jail. As would develop
in subsequent briefing and in argument at defendant’s sentencing hearing,
the issue was whether Judge Behnke’s finding that the prosecutor did not
prove beyond a reasonable doubt that defendant’s prior felony was a strike
within the meaning of the Three Strikes law collaterally estopped the
prosecutor from showing at sentencing that defendant’s prior felony
conviction was a serious or violent felony that, pursuant to Penal Code
section 1170, subdivision (h)(3), precluded defendant from serving a local
commitment. According to the prosecutor, People v. Gallardo (2017)
4 Cal.5th 120 limited what Judge Behnke could consider in making his



                                       2
finding for Three Strikes purposes, but no such limitation existed with regard
the nature of defendant’s prior conviction for Penal Code section 1170,
subdivision (h)(3) purposes. Defendant, on the other hand, contended that he
was eligible for local prison because Judge Behnke previously found the prior
strike allegation to be not true and the prosecutor was collaterally estopped
from relitigating the issue.
      Defendant came on for sentencing on February 28, 2020. Concluding
that collateral estoppel barred her from reconsidering whether defendant’s
prior felony conviction was a serious or violent felony, Judge Dolan sentenced
defendant to the two-year midterm on the vandalism charge and a
consecutive six months on the battery charge, to be served in local prison
with credit for time served.
      On March 24, 2020, the People filed a notice of appeal.
      This Court was recently advised that defendant was released from
custody on June 12, 2021, which advice was confirmed at oral argument.
                                DISCUSSION
      As a general rule, appellate review is limited to an actual controversy.
A case that involves “ ‘only abstract or academic questions of law cannot be
maintained. [Citation.]’ [Citation.] Moreover, ‘ “[A]n action that originally
was based on a justiciable controversy cannot be maintained on appeal if all
the questions have become moot by subsequent acts or events. A reversal in
such a case would be without practical effect, and the appeal will therefore be
dismissed.” ’ ” (People v. DeLong (2002) 101 Cal.App.4th 482, 486.) “An
appeal should be dismissed as moot when the occurrence of events renders it
impossible for the appellate court to grant appellant any effective relief.”
(Cucamongans United for Reasonable Expansion v. City of Rancho
Cucamonga (2000) 82 Cal.App.4th 473, 479.)



                                        3
      The only issued raised by the People’s appeal is where defendant
should serve his time in custody. Since he has already served that sentence,
there is no longer a justiciable controversy. The appeal is thus moot.
      The People submit that the appeal “presents ‘an issue of public interest
that is likely to recur while evading appellate review,’ ” and on that basis ask
us to decide the issue despite defendant’s release from custody. While we
may, at our discretion, decide a moot issue that is likely to recur (Sturgell v.
Department of Fish & Wildlife (2019) 43 Cal.App.5th 35, 46; People v. Whaley
(2007) 152 Cal.App.4th 968, 979), we decline to exercise that discretion here.
      The exception to the mootness rule generally turns on “ ‘the importance
of the issue presented and the likelihood that it will recur.’ ” (Sturgell v.
Department of Fish & Wildlife, supra, 43 Cal.App.5th at p. 46.) While there
are various articulations of when an appellate court may in its discretion
decide a moot issue (id. at pp. 46–47), “the common thread running through
the cases is that doing so is appropriate only if a ruling on the merits will
affect future proceedings between the parties or will have some precedential
consequence in future litigation generally.” (In re David B. (2017)
12 Cal.App.5th 633, 654.) We do not believe that to be the case here, as we
understand the likelihood that this issue will recur to be minimal given the
unique circumstances of this case.
                                DISPOSITION
      The appeal is dismissed as moot.




                                        4
                                _________________________
                                Richman, Acting P. J.


WE CONCUR:


_________________________
Stewart, J.


_________________________
Miller, J.




A159999




                            5